Dillard, Judge.
Velma Veasley was sexually assaulted by an intruder, who broke into her home earlier in the day while she was at work and remained there despite triggering her home’s security-system alarm numerous times. Veasley sued Monitronics International, Inc. (“Monitronics”), the company she paid to monitor her security system, alleging that she suffered harm as a result of its negligence. Following a jury verdict and judgment in Veasley’s favor, Monitronics moved for judgment notwithstanding the verdict (j.n.o.v.), to enforce a contractual limitation-of-liability clause, and alternatively, for a new trial, all of which the trial court denied.
In Case No. A13A0090, Monitronics appeals the denial of its motions for j.n.o.v., to enforce the limitation-of-liability clause, and new trial, arguing that the trial court erred in (1) finding that genuine issues of material fact precluded j.n.o.v. on Veasley’s extra-contractual negligence claim; (2) holding that the limitation-of-liability clause in Monitronics’s contract with Veasley was unenforceable; (3) striking its notices of apportionment; (4) failing to instruct the jury on assumption of the risk; and (5) instructing the jury that Monitronics had a duty to comply with industry standards. In Case No. A13A0091, Veasley argues that if this Court holds that Monitronics is entitled to a new trial, it should further hold that the trial court erred in finding that Monitronics could not be liable for negligently performing its contractual duties. For the reasons set forth infra, we affirm the jury’s verdict and the trial court’s judgment. Accordingly, we dismiss Veasley’s cross-appeal as moot.
Construed in favor of the jury’s verdict,1 the evidence shows that in October 1998, not long after she purchased her Stone Mountain home, Velma Veasley also purchased a home security system from Tel-Star Alarms, Inc. (“Tel-Star”). Pursuant to the purchase contract, Tel-Star installed the system, which included an alarm, several door sensors, and an internal motion sensor, and assumed responsibility for monitoring the system. To facilitate Tel-Star’s monitoring of the system, Veasley provided the company with her work phone number (including her personal extension), and designated her older sister, Barbara Warren, as her emergency contact by providing her sister’s phone number as well. In addition, the contract contained a clause *127that purported to limit Tel-Star’s liability to $250 for any loss resulting from its performance of the contract. And less than one month after Veasley purchased the home-security system, Tel-Star assigned the contract to Monitronics, which then assumed responsibility for monitoring the system.
On March 29, 2006, Veasley left her home shortly after 4:00 a.m. and traveled to her job at a Target department store. At 10:27 a.m., the alarm for Veasley’s home-security system sounded after an internal motion sensor was triggered. Upon receiving the alert at its monitoring site in Texas, a Monitronics representative called Veasley’s home and dispatched police when the home phone was not answered. A few minutes later, the representative attempted to contact Veasley by calling her work number. But when the representative’s call was answered by an automated message directing the caller to dial an extension number or press “1” to speak with an operator, the representative — despite having Veasley’s extension number — terminated the call. Instead, the representative called Veasley’s sister (Warren) to inform her about the alarm, but was not immediately successful in reaching her.
In the meantime, alarms for Veasley’s security system continued to sound. Specifically, at 10:41 a.m., an internal motion sensor was again triggered, and two minutes later, an alert indicated that the door leading into the home’s attached garage had been opened. At 11:27 a.m., an internal motion sensor was triggered for a third time, and approximately five minutes later, the door leading into the garage was again opened. Following these two alarms, a Monitronics representative called Veasley’s work number but again ended the call upon reaching Target’s automated-message system. The representative then attempted to call Veasley’s sister again but only reached her answering machine.
At 11:46 a.m., an internal motion sensor was triggered for a fourth time, and the Monitronics representative called the police again to inform them of the multiple alerts. Nearly 30 minutes later, the representative finally successfully contacted Veasley’s sister, who stated that she could meet the police at Veasley’s home and would arrive there within 20 minutes. Nevertheless, at 1:06 p.m., an internal motion sensor was triggered for yet a fifth time. Once again, the Monitronics representative called Veasley’s work number but did not call her extension and thus did not reach her. In fact, by this point, Veasley had left Target to go to her second job at a daycare center. The representative then attempted, once again, to contact Veasley’s sister and spoke to the sister’s husband, who told the representative that his wife had not yet returned. A short time later, the police contacted Monitronics and informed the representative that they would not *128respond to further dispatches to Veasley’s house unless a key-holder was on the scene to meet them. But for the rest of the afternoon, no additional alarms were triggered; and despite the fact that it never determined the actual cause of the alarms, Monitronics made no further attempts to contact Veasley, her sister, or the police.
Veasley returned home from work at approximately 7:25 p.m. And while her sister had left a note about the alarms near the entrance to the garage, Veasley did not see it and, thus, was not aware that the alarm for her security system had been triggered multiple times throughout the day. Instead, she parked in her garage, exited the vehicle, and then started to open the internal door leading inside the house when the alarm sounded.
As she went inside and turned off the alarm, a Monitronics representative called her home telephone. Veasley told the representative that she was fine but that she did not understand why the alarm had triggered. And despite the fact that the representative had access to the information indicating that Veasley’s security system had alerted multiple times throughout the day, the representative told Veasley that the alarm most likely sounded because the door she entered did not have a delay timer. Veasley did not believe that the representative was correct about the delay timer, but she nevertheless accepted her explanation and remained in her home.
Thereafter, Veasley went to her bedroom where she noticed that the bed looked as if someone had disturbed it. She also noticed a tequila bottle and a cell phone that she did not recognize next to her bed. And feeling that things were not quite right in her home, Veasley called her sister and left a message on her answering machine about the alarm (along with a request that she return the call). Nevertheless, over the course of the next 20 minutes or so, Veasley finished some paperwork, took a shower, and ate a quick meal. Subsequently, she returned to her bathroom to get ready for bed, at which point she was grabbed by a stranger brandishing a knife. As Veasley screamed, the assailant — later identified as Stephen Okrah — dragged her to the living room, told her to shut up, and demanded money. And when Veasley told him that she did not have any cash in the home, Okrah forced her into her car and drove to several ATMs in an attempt to withdraw money from Veasley’s bank account. Then, for several terrifying hours, Okrah drove around in Veasley’s car while threatening her life. Ultimately, he drove back to Veasley’s house, forced her into her bedroom, and raped her.
Not long thereafter, Okrah passed out due to the fact that he had apparently been drinking alcohol throughout the day. Consequently, Veasley escaped from her home, ran to her neighbors’ house, and had her neighbors call the police, who arrived quickly and arrested Okrah *129without further incident. Okrah eventually pleaded guilty to numerous offenses, including rape, and is currently incarcerated.
On August 18, 2009, Veasley filed suit against Monitronics alleging, inter alia, breach of contract, negligence, and fraudulent misrepresentation. Monitronics filed an answer, and discovery ensued. In July 2011, after discovery had closed, Monitronics filed notices stating that it would seek to apportion fault to nonparties Okrah and Warren (Veasley’s sister). But after the trial court set the trial for November 7, 2011, Veasley successfully argued that Monitronics’s notices of apportionment were untimely, and the trial court struck them.
In the interim, on July 20, 2011, Monitronics filed a motion for summary judgment, arguing that it owed no duty to Veasley beyond the terms of the contract between the parties; that its actions were not the proximate cause of her injuries; and that the terms of the contract limited its liability to $250. Veasley filed a response to Monitronics’s motion, but before doing so, she filed an amended complaint, which no longer contained a breach-of-contract claim. And following a hearing on the matter, the trial court denied Monitronics’s summary-judgment motion, finding that genuine issues of material fact remained as to whether Monitronics breached a duty of care owed to Veasley and caused her injuries. The trial court further held that the limitation of liability in the home-security purchase contract was not applicable because Veasley was suing on a tort theory and because genuine issues of material fact remained as to whether Monitronics was grossly negligent, which would also preclude the applicability of any such clause. One week later, Monitronics filed a motion requesting that the trial court reconsider its denial of summary judgment on the issue of the enforceability of the limitation-of-liability clause. And finding that its previous order was confusing, the trial court vacated it. But in its new order, the court reiterated the denial of Monitronics’s motion for summary judgment, holding that the limitation-of-liability clause was “unconscionable and void as against public policy.”
The case then proceeded to trial, and on the first day, the trial court responded to an issue discussed in the parties’ motions in limine by ruling that the focus of the trial would be as to whether Monitronics breached extra-contractual duties it owed to Veasley, which it undertook when its representative spoke to her on the telephone approximately 20 minutes before Okrah attacked her, and when it sought to comply with home-security industry standards. The court further ruled that whether Monitronics negligently performed its obligations under the purchase contract was not an issue for trial.
*130During the trial, Veasley testified about returning home from work and being held and attacked by Okrah. In addition, her expert witness discussed Monitronics’s handling of the multiple alarms on the day in question and opined that it had not complied with industry standards. And after Veasley concluded presenting her evidence, Monitronics moved for a directed verdict on grounds similar to those argued in its motion for summary judgment. The trial court denied the motion, and Monitronics then presented its case.
At the conclusion of the trial, the jury found in favor of Veasley. Specifically, pursuant to a special verdict form, the jury found that Monitronics did not exercise ordinary care, increased the danger to Veasley, and failed to comply with industry standards. The jury then apportioned 96 percent of the fault to Monitronics and 4 percent of the fault to Veasley, awarding Veasley $9,000,000 in damages. But the jury further found that Monitronics’s actions were not grossly negligent, that its conduct was not wilful or wanton, and therefore, that punitive damages were not warranted. Shortly thereafter, the trial court issued a judgment in favor of Veasley but slightly reduced her damages to $8,640,000 based on the jury’s finding that she was 4 percent at fault.
Subsequently, Monitronics filed a motion for j.n.o.v., a motion to enforce the limitation-of-liability clause in light of the jury’s finding that Monitronics was not grossly negligent, and alternatively, a motion for a new trial. The trial court held a hearing on these issues, after which it denied all three motions. These consolidated appeals follow.
1. Monitronics first contends that the trial court erred in finding that genuine issues of material fact precluded j.n.o.v. on Veasley’s extra-contractual negligence claim. Specifically, Monitronics argues that it owed no duty of care to Veasley, that she did not rely on any misstatements by Monitronics, and that its conduct was not the proximate cause of her harm. We disagree.
It is well established that on appeal from the denial of a motion for a directed verdict or for j.n.o.v., we construe the evidence “in the light most favorable to the party opposing the motion, and the standard of review is whether there is any evidence to support the jury’s verdict.”2 Indeed, because the jurors are “the sole and exclusive judges of the weight and credit given the evidence,” we must construe the evidence with “every inference and presumption in favor of upholding the verdict, and after judgment, the evidence must be *131construed to uphold the verdict even where the evidence is in conflict.”8 We do, however, review questions of law de novo.3
4 With these guiding principles in mind, we turn now to Monitronics’s specific claim that the trial court erred in allowing this case to be decided by the jury.
Monitronics contends that it owed Veasley no duty of care beyond the terms of the home-security-system purchase contract, that its conduct was not relied upon by Veasley, and that it did not increase her risk of harm.5 But under well-established Georgia law, “a person may be held liable for the negligent performance of a voluntary undertaking.”6 Specifically,
one who undertakes to do an act or perform a service for another has the duty to exercise care, and is liable for injury resulting from his failure to do so, even though his undertaking is purely voluntary or even though it was completely gratuitous, and he was not under any obligation to do such act or perform such service, or there was no consideration for the promise or undertaking sufficient to support an action ex contractu based thereon.7
And whether such a relationship exists between the parties “such as that which would authorize the finding of an independent harm is a question of fact to be resolved by a jury.”8
Here, there was some evidence to support the jury’s finding that Monitronics owed Veasley an extra-contractual duty of care that it breached when its representative spoke to Veasley on the telephone— after she returned home and the final alarm sounded — and (1) provided her with misinformation regarding why the final alarm *132sounded and (2) failed to inform her that the security-system alarm had been triggered multiple times throughout the day. Furthermore, although Veasley testified that she did not think the Monitronics representative was correct when the representative told her that the alarm sounded because the door she entered did not have a delay timer, she also testified that she nevertheless felt safe due to (1) the reassurances given to her during that conversation and (2) the fact that she had an alarm system. And such conflicts in the evidence were for the jury to resolve, which it did in Veasley’s favor.9 Additionally, Veasley testified that she would not have remained in her home if she had been informed of the multiple alarms that had alerted throughout the day without resolution. Thus, there was some evidence that Veasley not only relied upon Monitronics’s misstatements but that those misstatements and Monitronics’s failure to provide her with full information about the alarms increased her risk of harm. Accordingly, the trial court did not err in denying Monitronics’s motion for j.n.o.v. as to its claims that it owed no extra-contractual duty to Veasley.10
Monitronics further asserts that as a matter of law its conduct was not the proximate cause of Veasley’s harm. However,
questions of negligence and diligence and of cause and proximate cause and whose negligence constituted the proximate cause of the plaintiff’s injuries are, except in plain, palpable and indisputable cases, solely for the jury, and the courts will decline to decide such questions unless reasonable minds cannot differ as to the conclusions to be reached.11
*133And here, given the evidence that Veasley would not have remained in her home if she had been fully informed of the multiple alarms that had been triggered throughout the day, there was some evidence that Monitronics’s conduct was the proximate cause of her harm.12 Accordingly, the trial court did not err in submitting this issue to the jury.
2. Monitronics also contends that the trial court erred in holding that the limitation-of-liability clause included in the home-security-system purchase contract between Tel-Star and Veasley — which was assigned to Monitronics — was unenforceable. Again, we disagree.
In considering this argument, we begin by noting that an issue of contract construction is usually a question of law for the court to resolve and, as such, it is subject to de novo review.13 This review is guided by three fundamental principles of contract construction: (1) If the agreement is unambiguous, “the court will look to the contract alone to find the intention of the parties”;14 (2) the existence or nonexistence of an ambiguity is a question of law for the court;15 and (3) the issue of interpretation becomes a jury question only when there appears to be “an ambiguity in the contract which cannot be negated by the court’s application of the statutory rules of construction.”16
And here, the relevant section of the home-security-system purchase contract, which was printed on the back of the one-page document along with the rest of the terms, read as follows:
5. DAMAGES - Subscriber acknowledges that it is impracticable and extremely difficult to fix the actual damages, if any, that might proximately result to Subscriber from either Tel-Star’s failure to perform any of the obligations under this agreement or the failure of the System to properly operate because of among other things . . .
(e) the police or fire department or other organization to which the connection may be made or an alarm signal may be transmitted may invoke the provisions hereof against any *134claims by the Subscriber or by others due to any failure of such organization. Subscriber therefore agrees that if Tel-Star should be found liable for loss or damages caused by a failure of Tel-Star’s to perform any of its obligations under this agreement (including but not limited to installation, maintenance, monitoring or service or the failure of the System or equipment in any respect whatsoever), Tel-Star’s total liability shall be limited to $250.00. This liability shall be exclusive, and the provisions of this section shall apply to any loss or damage, regardless of cause, which results directly or indirectly from Tel-Star’s performance or nonperformance of the obligations imposed under this Agreement or under law or from any negligence of the part of Tel-Star, its agents, employees or assigns. EXCEPT FOR THE DAMAGES DESCRIBED IN THIS SECTION, TEL-STAR SHALL NOT BE LIABLE TO PURCHASER FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES. Some states do not allow the exclusion or limitation of incidental or consequential damages, so the above limitation or exclusion may not apply to you.
As previously noted, in its denial of Monitronics’s motion for summary judgment, the trial court held that the limitation-of-liability clause was unconscionable and void as against public policy, and it reaffirmed this ruling in its denial of Monitronics’s motions for j.n.o.v. and other post-trial relief. But setting aside whether the trial court was correct in ruling that this limitation-of-liability clause was unconscionable, we nevertheless agree with the court’s ultimate conclusion that the clause was unenforceable, and a summary judgment ruling that is right for any reason — particularly a ruling that involves construction of a contract — must be affirmed.17
At the outset, we note that Georgia’s appellate courts are required to construe agreements in a manner that respects the parties’ sacrosanct freedom of contract.18 Indeed, it is well settled that contracts *135will not be avoided by the courts on the grounds that they violate public policy, “except where the case is free from doubt and where an injury to the public interest clearly appears.”19 It is also well settled that exculpatory clauses in which a business seeks to relieve itself from its own negligence are valid and binding in this State, “and are not void as against public policy unless they purport to relieve liability for acts of gross negligence or wilful or wanton conduct.”20 Nevertheless, because exculpatory clauses may amount to “an accord and satisfaction of future claims and waive substantial rights, they require a meeting of the minds on the subject matter and must be explicit, prominent, clear and unambiguous.”21 Moreover, any ambiguities in exculpatory clauses are “construed against the drafters.”22
Here, the limitation-of-liability clause is found on the back of the one-page, two-sided contract in subsection (e) of paragraph 5, which is titled “DAMAGES.” And rather than being set off in its own paragraph — or even its own subparagraph — the $250 limitation appears toward the end of the second, long sentence in subsection (e), after a nearly equally long sentence discussing the liability of police or fire departments, and it is far removed from the paragraph 5 title that indicates the subject matter of the paragraph. In addition, while the sentence indicating that Monitronics is not liable for incidental or consequential damages is in capitalized typeface, neither the $250 limitation nor the fact that it applies to acts of negligence is capitalized or set off in any unique or prominent way. To the contrary, this important language is written in the same small, single-spaced typeface as the majority of the contract. Given these circumstances, we conclude that the limitation-of-liability clause in the home-security-system purchase contract cannot be characterized as explicit, and it *136certainly lacks the requisite indicia of prominence.23
Although not stating as much explicitly, the dissent attempts to distinguish the limitation-of-liability clause at issue here from the exculpatory clause that the dissent’s author found unenforceable in Parkside Ctr., Ltd. v. Chicagoland Vending, Inc.24 by claiming that the capitalized reference to “incidental or consequential damages” alone renders this clause sufficiently prominent. But while this particular part of the limitation-of-liability clause may be prominent, the rest of the long subsection (e), including the $250 limitation of liability and the reference to its own negligence upon which Monitronics actually relies, is not. Indeed, as previously noted and quite similar to the exculpatory clause at issue in Parkside Ctr., Ltd., the limitation-of-liability clause itself was not set off in any meaningful way here.25 Accordingly, we find that the clause is unenforceable, albeit for a reason different than that relied upon by the trial court.
3. Monitronics next contends that the trial court erred in striking its notices of apportionment as untimely. Again, we disagree.
The apportionment-of-damages statute provides, in part: “Negligence or fault of a nonparty shall be considered if the plaintiff entered into a settlement agreement with the nonparty or if a defending party gives notice not later than 120 days prior to the date of trial that a nonparty was wholly or partially at fault.”26 And the notice
shall be given by filing a pleading in the action designating the nonparty and setting forth the nonparty’s name and last known address, or the best identification of the nonparty *137which is possible under the circumstances, together with a brief statement of the basis for believing the nonparty to be at fault.27
Importantly, the Supreme Court of Georgia has acknowledged that the apportionment statute changes the common law, and “statutes in derogation of the common law must be limited strictly to the meaning of the language employed, and not extended beyond the plain and explicit terms of the statute.”28
In this matter, discovery ended on June 30, 2011. But Monitronics waited until July 12, 2011, to file a notice that it would seek to apportion fault to Okrah and waited until July 27, 2011, to file a similar notice regarding Warren (Veasley’s sister). On August 2, 2011, the court set the trial for November 7, 2011, which resulted in Monitronics’s notices of apportionment being filed less than 120 days before trial and, therefore, untimely.29 Consequently, Veasley moved to strike both notices of apportionment, and the trial court granted same.
Monitronics argues, unsurprisingly, that its notices were not initially untimely when filed but only became so after the trial court set the trial date. While this is undoubtedly true, it is important to note that “trial courts have discretion to set their trial calendars and manage the call of cases for trial, limited by the due process requirement that notice be reasonable under the totality of the circumstances.”30 Thus, as the end of discovery approached in this matter, Monitronics should have been aware that setting the case for trial was imminent and acted accordingly.
Furthermore, we are not at all persuaded by Monitronics’s argument that its notices of apportionment should not have been struck because it substantially complied with the statute. The statutory deadline is what it is, and the plain and unambiguous meaning of OCGA § 51-12-33 (d) (l)’s text mandates strict compliance — i.e., “negligence or fault of a nonparty shall be considered... if a defending party gives notice not later than 120 days prior to the date of trial that a nonparty was wholly or partially at fault.” As such, a defending party either complies with the 120-day notice requirement or it does *138not. And here, there is no question that Monitronics failed to comply with this statutory requirement.
What Monitronics really takes issue with is not the statutory deadline, but rather the trial court’s decision to set the trial date when it did. The proper line of inquiry then is whether the trial court abused its discretion in this respect; and we conclude that it did not.
Monitronics cannot assert any credible reason for waiting until after discovery ended to file its notices of apportionment. Monitronics was well aware of Okrah’s role in causing Veasley’s harm from the moment she filed suit, if not sooner. Likewise, Warren was deposed on July 21, 2010, and thus whether to attribute any fault to her could have been determined nearly a year before Monitronics finally attempted to do so. Indeed, the fact that Monitronics filed a notice that it would seek to apportion fault to DeKalb County law-enforcement authorities on March 4,2010, belies any contention that it was unable to file similarly timely notices regarding Okrah and Warren. We, therefore, find that strict compliance with OCGA § 51-12-33 (d) (1) was required and that the trial court was well within its right to set the trial date when it did.31 Accordingly, the trial court did not err in striking Monitronics’s notices of apportionment.
4. Monitronics next contends that the trial court erred in denying its request to instruct the jury on the law of assumption of the risk. Once again, we disagree.
It is axiomatic that “a jury charge must be adjusted to the evidence, apt, and a correct statement of the applicable law.”32 And a refusal to give a requested jury charge is not error unless “the request is entirely correct and accurate; is adjusted to the pleadings, law, and evidence; and is not otherwise covered in the general charge.”33 With these guiding principles in mind, we turn now to address Monitronics’s contention by first discussing what “assumption of the risk” entails.
In Georgia, the affirmative defense of assumption of the risk bars a plaintiff from recovering on a negligence claim if “it is established that [she] without coercion of circumstances, chooses a course of action with full knowledge of its danger and while exercising a free choice as to whether to engage in the act or not.”34 And a defendant asserting an assumption-of-the risk defense must “establish that the *139plaintiff (1) had actual knowledge of the danger; (2) understood and appreciated the risks associated with such danger; and (3) voluntarily exposed [herself] to those risks.”35 Importantly, knowledge of the risk is “the watchword of assumption of risk, and means both actual and subjective knowledge on the plaintiff’s part.”36 Specifically, the knowledge that a plaintiff who assumes a risk must subjectively possess is “that of the specific, particular risk of harm associated with the activity or condition that proximately causes injury.”37 And the knowledge requirement does not refer to “a plaintiff’s comprehension of general, non-specific risks that might be associated with such conditions or activities.”38
Monitronics and the dissent argue that there is circumstantial evidence that Veasley assumed the risk that resulted in her being harmed because she knew that the Monitronics representative’s statement about the lack of a delay timer on the internal garage door was incorrect and saw the tequila bottle and unfamiliar cell phone in her bedroom, but chose to remain in her home. But our case law holds that a charge on assumption of the risk would have been appropriate here only if there was evidence, circumstantial or otherwise, that Veasley had specific knowledge that a violent intruder was inside her home but, nevertheless, chose to stay.39 Here, there was no such *140evidence. While Veasley acknowledged seeing the tequila bottle and cell phone in her bedroom, she also testified that it was not uncommon for her sister and her sister’s husband to “come by” her house when she was not there. Indeed, it is somewhat ironic that Monitronics argues that Veasley possessed the requisite knowledge to warrant an assumption of the risk charge, yet does not dispute that its representative provided her with incorrect information about the delay timer and failed completely to inform her about the multiple alarms that alerted throughout the day without resolution. Given these circumstances, an instruction on assumption of the risk would have been inapt, incorrect, and not reasonably raised or authorized by the evidence.40 Thus, the trial court’s denial of Monitronics’s request to instruct the jury on assumption of the risk was entirely proper.
5. Monitronics further contends that the trial court committed reversible error in instructing the jury that Monitronics had a duty to comply with industry standards. Again, we disagree.
As previously noted, jury instructions “must be adjusted to the evidence, apt, and a correct statement of the applicable law.”41 In addition, the review of allegedly erroneous jury instructions is a legal question, and we therefore “owe no deference to the trial court’s ruling and apply the ‘plain legal error’ standard of review.”42
Here, during the trial, Veasley’s expert testified regarding Monitronics’s conduct in responding to Veasley’s home-security-system alarms on the day in question and opined that some aspects of that conduct failed to comply with generally accepted standards within the home-security-system industry. Then, at the trial’s conclusion, the trial court charged the jury as follows: “I further charge you that when Monitronics spoke to Ms. Veasley at 7:25 p.m. it had a duty to exercise ordinary care, a duty to act without increasing the danger or harm to her, and a duty to comply with industry standards.” The special verdict form reflected this charge, asking the jury to answer *141separately whether Monitronics exercised ordinary care, acted without increasing the danger or harm to Veasley, and complied with industry standards.
Monitronics argues that this instruction was a misstatement of law and, therefore, constituted reversible error. In doing so, Monitronics is correct in noting that standards or recommendations published by a private entity for use as guidelines “do not create a legal requirement to comply with those standards, and violation of such privately set guidelines, although admissible as illustrative of negligence, does not establish negligence.”43 Nevertheless, “expert testimony as to the practices of an industry [is] acceptable.”44 And furthermore,
[t]he law imposes upon [those] performing skilled services the obligation to exercise a reasonable degree of care, skill, and ability, which is generally taken and considered to be such a degree of care and skill as, under similar conditions and like surrounding circumstances, is ordinarily employed by others of the same profession.45
Moreover, as demonstrated by the special-verdict form, the jury here found that Monitronics’s conduct constituted a failure to exercise ordinary care toward Veasley and a failure to act without increasing the danger or harm to her. Thus, even if the trial court’s instruction on industry standards was error, Monitronics has not shown that the charge caused any harm. Indeed, to show reversible error, “there must be harm as well as error and the lack of harm makes this enumeration of error without merit.”46 Accordingly, the trial court’s decision to instruct the jury on industry standards did not amount to reversible error.
6. Finally, in Case No. A13A0091, Veasley argues that if this Court holds that Monitronics is entitled to a new trial, it should *142further hold that the trial court erred in finding that Monitronics could not be liable for negligently performing its contractual duties. But given that we are affirming the jury’s verdict and the trial court’s judgment, we need not reach the merits of Veasley’s cross-appeal. Accordingly, we dismiss Veasley’s cross-appeal, as well as Monitronics’s motion to dismiss the cross-appeal, as moot.

Judgment affirmed in Case No. A13A0090. Appeal dismissed as moot in Case No. A13A0091.


Phipps, C. J., andMcFadden, J., concur. Boggs and McMillian, JJ., concur fully and specially. Doyle, P. J., concurs specially. Andrews, P. J., dissents.


 See Horton v. Hendrix, 291 Ga. App. 416, 416 (662 SE2d 227) (2008).


 Park v. Nichols, 307 Ga. App. 841, 845 (2) (706 SE2d 698) (2011) (punctuation omitted).


 Wood v. B & S Enterprises, Inc., 314 Ga. App. 128, 135 (5) (723 SE2d 443) (2012) (footnote and punctuation omitted).


 Eason v. Dozier, 298 Ga. App. 65, 65 (679 SE2d 89) (2009).


 As previously noted, just prior to the start of trial, the trial court ruled that whether Monitronics negligently performed its obligations under the home-security-system purchase contract was not an issue to be decided at trial. This ruling is the subject of Veasley’s conditional cross-appeal, which we need not address given the fact that we affirm the jury’s verdict. Nevertheless, it is axiomatic that “a single act or course of conduct may constitute not only a breach of contract but an independent tort as well, if in addition to violating a contract obligation it also violates a duty owed to plaintiff independent of contract to avoid harming him.” Orkin Exterminating Co. v. Stevens, 130 Ga. App. 363, 365 (203 SE2d 587) (1973); see Brookview Holdings, LLC v. Suarez, 285 Ga. App. 90, 93-94 (1) (645 SE2d 559) (2007) (holding that genuine issues of material fact remained as to whether defendant was negligent and thus breached a duty arising out of contract with plaintiff to provide security).


 Osowski v. Smith, 262 Ga. App. 538, 540 (1) (586 SE2d 71) (2003).


 Id. at 540 (1) (punctuation omitted); see also Restatement (Second) of Torts § 323 (1965).


 Lenny’s, Inc. v. Allied Sign Erectors, Inc., 170 Ga. App. 706, 709 (3) (318 SE2d 140) (1984).


 See Wood, 314 Ga. App. at 135 (5) (holding that weighing credibility is the province of the jury, and the evidence must be construed to uphold the jury’s verdict even when the evidence is in conflict).


 See Osowski, 262 Ga. App. at 540-41 (1) (reversing because there was a genuine issue of material fact as to whether property owner agreed to undertake duty of ensuring that dogs on property would not pose a risk of harm to plaintiff as he installed cable, precluding summary judgment for property owner on negligence claim asserted by plaintiff in connection with alleged attack by dog); see also Boyce v. Gregory Poole Equip. Co., 269 Ga. App. 891, 896-97 (1) (c) (605 SE2d 384) (2004) (reversing summary judgment on the ground that seller of product who made investigations into product’s expected use assumed a duty of ordinary care to warn users of patent defect in product and whether seller breached that duty was a question for the jury); compare Abundant Animal Care, LLC v. Gray, 316 Ga. App. 193, 196-97 (2) (728 SE2d 822) (2012) (holding that plaintiff could not assert a claim of negligent performance of a voluntary undertaking when she failed to show that she was even aware of defendant’s voluntary undertaking); Griffin v. AAA Auto Club S., Inc., 221 Ga. App. 1, 3 (2) (470 SE2d 474) (1996) (affirming grant of summary judgment to employer when employee did not show that she relied on employer’s security measures to protect her from attack by boyfriend).


 Hayes v. Crawford, 317 Ga. App. 75, 79 (730 SE2d 26) (2012) (punctuation omitted); see Zwiren v. Thompson, 276 Ga. 498, 500 (578 SE2d 862) (2003) (“What amounts to proximate cause is undeniably a jury question . . . .” (punctuation omitted)).


 See Hayes, 317 Ga. App. at 79 (reversing summary judgment because genuine issue of material fact existed as to whether driver of lead truck was a proximate cause of fatal collision); Vann v. Finley, 313 Ga. App. 153, 162-63 (2) (721 SE2d 156) (2011) (reversing summary judgment because genuine issue of material fact existed as to whether electrical inspector’s failure to check mobile home for smoke detectors was a proximate cause of children’s death in a later fire).


 Mon Ami Int’l, Inc. v. Gale, 264 Ga. App. 739, 740-41 (1) (592 SE2d 83) (2003).


 Id. at 741 (punctuation omitted).


 Id. (punctuation omitted).


 Id. (punctuation omitted).


 See Board of Comm’rs of Crisp County v. City Comm’rs of the City of Cordele, 315 Ga. App. 696, 700 (727 SB2d 524) (2012) (“we ... affirm the court’s judgment, even though we interpret the contract somewhat differently from the trial court”); Caswell v. Anderson, 241 Ga. App. 703, 706 (527 SE2d 582) (2000) (affirming trial court’s grant of summary judgment as right for any reason given that trial court’s ultimate construction of contract was correct).


 See Colonial Properties Realty Ltd. Partnership v. Lowder Const. Co., Inc., 256 Ga. App. 106, 111-112 (567 SE2d 389) (2002); Duncan v. Integon General Ins. Corp., 267 Ga. 646, 650 (482 SE2d 325) (1997) (“Georgia has historically afforded great protection to the freedom to contract with another person. Georgia courts are thus bound to enforce contracts as made so long as they are not contrary to law or public policy.”).


 See Colonial Properties, 256 Ga. App. at 111-112.


 Holmes v. Clear Channel Outdoor, fnc., 284 Ga. App. 474, 477 (2) (644 SE2d 311) (2007). We take a moment here to note that although the section of the contract at issue is more accurately characterized as a limitation-of-liability clause rather than an exculpatory clause, the parties have not argued that we should review the enforceability of such clauses differently, and Georgia case law does not appear to treat such clauses differently for purposes of review. See, e.g., Lanier at McEver, L.P. v. Planners & Eng’rs Collaborative, Inc., 284 Ga. 204, 205-06 (1) (663 SE2d 240) (2008) (holding a limitation-of-liability clause unenforceable on the grounds thatit violates public policy); RSN Properties, Inc. v. Eng’g Consulting Servs., Ltd., 301 Ga. App. 52, 54-55 (686 SE2d 853) (2009) (holding that a limitation-of-liability clause did not violate public policy).


 Holmes, 284 Ga. App. at 477 (2) (punctuation omitted); see Parkside Ctr., Ltd. v. Chicagoland Vending, Inc., 250 Ga. App. 607, 611 (2) (552 SE2d 557) (2001) (holding that exculpatory clauses must be “explicit, prominent, clear and unambiguous” (punctuation omitted)).


 Holmes, 284 Ga. App. at 477 (2).


 See Parkside Ctr., Ltd., 250 Ga. App. at 611-12 (2) (holding that exculpatory clause that “has no separate paragraph heading and has typeface the same size as all of the surrounding numbered paragraphs . . . that all appear on the last page of the form lease under [a] general heading...” lacked indicia of prominence and, therefore, was unenforceable). Cf. Leland Indus., Inc. v. Suntek Indus., Inc., 184 Ga. App. 635, 636-37 (1) (362 SE2d 441) (1987) (holding that disclaimer was not conspicuous as required by OCGA § 11-2-316 (2) given that only the introductory language was capitalized and the actual disclaimer language was in exactly the same size and color type as the remainder of the contract). Compare Imaging Sys. Int’l, Inc. v. Magnetic Resonance Plus, Inc., 227 Ga. App. 641, 644-45 (1) (490 SE2d 124) (1997) (holding that exculpatory clause was enforceable when clause was set off in its own paragraph with a capitalized heading and with all key language capitalized); Grace v. Golden, 206 Ga. App. 416, 417 (1) (b) (425 SE2d 363) (1992) (holding that exculpatory clause in security deed was enforceable when the typeface of the clause was “larger and bolder than that in the preprinted portions of the deed”).


 2 50 Ga. App. 607.


 See id. at 611-12 (2) (holding that exculpatory clause with no separate paragraph heading, typeface the same size as all of the surrounding numbered paragraphs and that appears on the last page of the form lease under a general heading was unenforceable).


 See OCGA § 51-12-33 (d) (1).


 See OCGA § 51-12-33 (d) (2).


 Couch v. Red Roof Inns, Inc., 291 Ga. 359, 364 (1) (729 SE2d 378) (2012) (punctuation omitted).


 See OCGA § 51-12-33 (d) (1).


 Jones, Martin, Parris & TessenerLaw Offices, PLLC v. Westrex Corp., 310 Ga. App. 192, 194 (2) (712 SE2d 603) (2011) (punctuation omitted); see Thornton v. Nat’l Am. Ins. Co., 269 Ga. 518, 518-19 (1) (499 SE2d 894) (1998).


 Cf. Swanigan v. Leroux, 240 Ga. App. 550, 550-51 (1) (524 SE2d 244) (1999) (holding that service pursuant to nonresident-motorist statute was in derogation of the common law and, thus, required strict compliance).


 Wood, 314 Ga. App. at 130 (1) (punctuation omitted).


 Preston v. Sabetazm, 269 Ga. App. 451, 454 (2) (604 SE2d 224) (2004).


 Vaughn v. Pleasent, 266 Ga. 862, 864 (1) (471 SE2d 866) (1996) (punctuation omitted).


 Id.


 Id. (footnote and punctuation omitted).


 Id.; see Vaughn v. Protective Ins. Co., 243 Ga. App. 79, 81 (2) (532 SE2d 159) (2000) (“A charge on assumption of the risk is appropriate where there is evidence that the plaintiff had subjective knowledge of the specific, particular risk of harm associated with the activity or condition that proximately causes injury, yet proceeded anyway.” (punctuation omitted)).


 Vaughn, 266 Ga. at 864 (1) (punctuation omitted).


 See Vaughn, 266 Ga. at 865 (2) (holding in personal-injury action brought by police officer that evidence did not warrant an assumption-of-the risk charge because even though officer was driving on the wrong side of the road with his emergency lights flashing, there was no evidence that he saw the signal on the truck before it pulled in front of him and thus had no knowledge of the dangerous condition that awaited him at the intersection); Vaughn, 243 Ga. App. at 82-83 (2) (holding that assumption-of-the-risk charge was not warranted because although plaintiff’s decedent, who was riding on the back of a flatbed truck, knew that truck’s brakes were faulty, and thus knew that truck may not be able to stop, he did not assume the risk of being hit by another vehicle being driven in a negligent manner); Jimenez v. Morgan Drive Away, Inc., 238 Ga. App. 638, 640 (1) (519 SE2d 722) (1999) (reversing trial court’s decision to charge on assumption of the risk because plaintiff’s knowledge of the dangers of driving a truck on the highway when the clutch is malfunctioning and parking a disabled truck in the emergency lane was not sufficient to establish knowledge that a vehicle would come into the emergency lane and strike the truck); Beringause v. Fogleman Truck Lines, Inc., 200 Ga. App. 822, 824-25 (4) (409 SE2d 524) (1991) (holding that evidence did not support assumption-of-the-risk charge when plaintiff-police officer was speeding and straddling median at the time of the collision given that there was no evidence that once truck swerved into his lane, officer made the conscious decision to proceedandriskacollision). Compare Landings Ass’n, Inc. v. Williams, 291 Ga. 397, 399 (728 SE2d 577) (2012) (holding that victim of fatal alligator attack was aware that wild alligators were present in the development and thus assumed the risk of walking at *140night in areas inhabitedby such alligators); Teems v. Bates, 300 Ga. App. 70, 72-73 (1) (684 SE2d 662) (2009) (holding that assumption-of-the-risk instruction was warranted in case in which teenage plaintiff was injured while car-surfing given that plaintiff knew this to be an obviously dangerous activity).


 See City of Baldwin v. Woodard & Curran, Inc., 316 Ga. App. 768, 775-76 (6) (730 SE2d 486) (2012) (holding that it was not error for trial court to refuse to give requested charge that was not adjusted to evidence), overruled on other grounds by City of Baldwin v. Woodard & Curran, Inc., 293 Ga. 19 (743 SE2d 381) (2013).


 Wood, 314 Ga. App. at 130 (1) (punctuation omitted).


 Id. (punctuation omitted).


 Muller v. English, 221 Ga. App. 672, 678 (2) (o) (472 SE2d 448) (1996) (punctuation omitted).


 Thomas v. MARTA, 300 Ga. App. 98, 103 (2) (b) (684 SE2d 83) (2009) (punctuation omitted).


 Schofield Interior Contractors, Inc. v. Standard Bldg. Co., 293 Ga. App. 812, 814 (668 SE2d 316) (2008) (punctuation omitted; emphasis supplied).


 Teems, 300 Ga. App. at 77 (2) (punctuation omitted); see McCorkle v. Dep’t of Transp., 257 Ga. App. 397, 404-05 (4) (571 SE2d 160) (2002) (holding that trial court’s instruction that was erroneous as a matter of law was harmless when there was substantial other evidence produced at trial to show defendant’s liability); Campbell v. Beak, 256 Ga. App. 493, 497-98 (4) (568 SE2d 801) (2002) (holding that although trial court’s charge was erroneous “the jury’s verdict may stand because the evidence presented supports it under the correct standard”).